Case: 15-20646      Document: 00514001929         Page: 1    Date Filed: 05/22/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit
                                    No. 15-20646                                   FILED
                                  Summary Calendar                             May 22, 2017
                                                                              Lyle W. Cayce
                                                                                   Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff–Appellee,

v.

MICHELLE R. FREYTAG,

                                                 Defendant–Appellant.


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:15-CR-67-1


Before REAVLEY, OWEN, and ELROD, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Michelle R. Freytag has moved for
leave to withdraw and has filed briefs in accordance with Anders v. California,
386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Freytag has filed a response. The record is not sufficiently developed to allow
us to make a fair evaluation of Freytag’s claims of ineffective assistance of
counsel; we therefore decline to consider the claims without prejudice to


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-20646    Document: 00514001929     Page: 2   Date Filed: 05/22/2017


                                 No. 15-20646

collateral review. See United States v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014);
United States v. Corbett, 742 F.2d 173, 177 (5th Cir. 1984) (per curiam).
      We have reviewed counsel’s briefs and the relevant portions of the record
reflected therein, as well as Freytag’s response. We concur with counsel’s
assessment that the appeal presents no nonfrivolous issue for appellate review.
Accordingly, the motion for leave to withdraw is GRANTED, counsel is excused
from further responsibilities herein, Freytag’s motion for appointment of new
counsel, to strike the briefs, and to remand the case to the district court for
resentencing is DENIED, and the APPEAL IS DISMISSED. See 5TH CIR.
R. 42.2.




                                       2